Title: From James Madison to George Tucker, 15 July 1822
From: Madison, James
To: Tucker, George


                
                    Dr. Sir
                    July 15. 1822.
                
                I recd. some days ago your letter of May 16, accompanied by the volume of Essays which you caused to be forwarded by Mr. Milligan.
                I have not been able to give the work more than a very hasty perusal. But I think myself warranted in saying that it contains much valuable matter: and that as a literary performance, it will be among the best answers to the charge of our national deficiency in that particular.
                I thank you Sir for the opportunity you have given me of perusing the Essays, & pray you to be assured of my esteem & great respect.
            